Order entered March 22, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-10-00342-CV

                 AMERICAN EUROCOPTER CORPORATION, Appellant

                                                 V.

                         CJ SYSTEMS AVIATION GROUP, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 02-3974

                                             ORDER
       Appellant’s motion for extension of time to file motion for rehearing is GRANTED, and

the time for appellant to file its motion for rehearing is extended to April 4, 2013.


                                                        /s/   LANA MYERS
                                                              JUSTICE